COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EX PARTE:                                     §               No. 08-18-00082-CR

                                                §                 Appeal from the
  ANTONIO JOSE ADAME,
                                                §                409th District Court
                          Appellant.
                                                §             of El Paso County, Texas

                                                §            (TC# 20060D00063-409-1)

                                                §

                                          ORDER

       Pending before the Court is an unopposed and verified motion to abate the appeal due to

the death of the Appellant. Attached to the motion is a copy of the death certificate. The motion

to abate the appeal is GRANTED. Because the appeal was perfected before Appellant’s death,

and we have not yet issued a mandate, it is ORDERED that the appeal is permanently abated. See

TEX.R.APP.P. 7.1(a)(2).

       IT IS SO ORDERED this 4th day of March, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.